MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                    Dec 11 2019, 8:42 am
court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Mark Small                                               Shane A. Toland
Indianapolis, Indiana                                    Toland Law Firm
                                                         Indianapolis, Indiana
Roberta L. Ross
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Dean Griffin d/b/a Mighty                                December 11, 2019
Motors, Inc.,                                            Court of Appeals Case No.
Appellant-Defendant,                                     19A-SC-1497
                                                         Appeal from the Johnson Circuit
        v.                                               Court
                                                         The Honorable Andrew Roesener,
Edward Stephens,                                         Judge
                                                         The Honorable Douglas B.
Appellee-Plaintiff.
                                                         Cummins, Magistrate
                                                         Trial Court Cause No.
                                                         41C01-1901-SC-23



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-SC-1497 | December 11, 2019                    Page 1 of 9
                                          Case Summary
[1]   On January 4, 2019, Edward Stephens filed an action against Dean Griffin

      d/b/a Might Motors, Inc. (“Griffin”) in small-claims court alleging breach of

      contract. The small-claims court found in favor of Stephens and awarded him

      $4160. Griffin raises various challenges to the small-claims court’s judgment on

      appeal. We affirm.



                            Facts and Procedural History
[2]   Griffin had completed auto-repair work for Stephens for a number of years

      prior to the situation giving rise to the instant controversy. Stephens had also

      purchased a number of vehicles from Griffin, which Griffin purchased as

      salvage automobiles and repaired for Stephens. In these transactions, Griffin

      assisted Stephens in purchasing a vehicle from an auction website to which

      Griffin, but not Stephens, had access and completed any necessary repairs.

      Once repairs were complete, the vehicles were inspected by police before the

      vehicles and titles were transferred to Stephens. Upon completion of the work

      and inspection, Stephens wrote a check for Griffin’s repair work and Griffin

      transferred the vehicles to Stephens. The “typical” turnaround on the vehicles

      was “[p]robably within four (4) to six (6) weeks,” although one vehicle took

      “about eight (8) months.” Tr. p. 7.


[3]   In 2011, Stephens entered into a verbal agreement with Griffin to purchase a

      Dodge pickup truck (the “truck”). Stephens went to Griffin’s office wherein he


      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1497 | December 11, 2019   Page 2 of 9
      and Griffin looked on Griffin’s computer at vehicles that were up for auction.

      They found a “Dodge pickup truck and bid on it.” Tr. p. 8. They won the bid

      and Stephens provided a cashier’s check for $3155 to pay for the truck. After it

      was delivered to Griffin, Griffin and Stephens “discovered that the bed on [the

      truck] could not be repaired.” Tr. p. 8. They subsequently bought a second

      truck for parts. Stephens provided a cashier’s check for $1015 for the second

      truck, which was purchased within six months of the first. Griffin informed

      Stephens that he had two or three insurance jobs to complete before he could

      work on the truck. Stephens indicated that “that should work.” Tr. p. 9. He

      thought that meant the work would be completed “within a year or so.” Tr. p.

      14. Griffin never completed the repairs.


[4]   On January 4, 2019, Stephens filed a notice of claim in the small-claims court,

      alleging breach of contract. In making this claim, Stephens alleged that Griffin

      “has had [the] vehicles since 2011 [and] refuses to do [the repair] work.”

      Appellant’s App. Vol. II p. 6. Stephens requested a judgment in the amount of

      $5565 plus court costs. Following evidentiary hearings on April 22, 2019 and

      May 21, 2019, the small-claims court issued an order awarding Stephens

      $4160.1




      1
        In requesting $5565 in damages, Stephens requested both the $4160 that he paid for the trucks and
      additional funds allegedly paid to Griffin for parts and repairs. The small-claims court granted Stephen’s
      request for the $4160 paid for the trucks but denied Stephen’s request for the additional funds, finding “the
      evidence insufficient to award any other monies requested.” Appellant’s App. Vol. II p. 22. We will not
      disturb this finding on appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1497 | December 11, 2019                   Page 3 of 9
                                 Discussion and Decision
[5]   On appeal, Griffin contends that the small-claims court abused its discretion in

      finding that Stephen’s action was not barred by the applicable six-year statute of

      limitation. Alternatively, he contests the small-claims court’s determination

      that the parties had entered into a valid oral contract. Griffin also contends that

      the small-claims court abused its discretion in denying the requests for

      compensation raised in his counterclaim.


                                   I. Statute of Limitations
[6]   Griffin contends that the small-claims court abused its discretion by

      determining that the breach-of-contract action was not barred by the applicable

      six-year statute of limitation. A cause of action alleging a breach of an oral

      contract “must be commenced within six (6) years after the cause of action

      accrues.” Ind. Code § 34-11-2-7(a).


              Under Indiana’s discovery rule, a cause of action accrues, and
              the statute of limitation begins to run, when the plaintiff knew or
              in the exercise of ordinary diligence could have discovered that
              an injury had been sustained as a result of the tortious act of
              another. For a cause of action to accrue, it is not necessary that
              the full extent of the damage be known or even ascertainable but
              only that some ascertainable damage has occurred. The
              discovery rule applies to both tort and contract claims.


      Del Vecchio v. Conseco, Inc., 788 N.E.2d 446, 449 (Ind. Ct. App. 2003) (internal

      citations omitted).



      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1497 | December 11, 2019   Page 4 of 9
[7]   It is undisputed that the necessary repairs have not been completed. When

      asked why the repairs had not been completed, Griffin responded that he is “a

      very busy man.” Tr. p. 31. Griffin introduced the testimony of Jennifer Staten,

      an employee of Griffin’s body shop, and Mark Sulzberger, another client of

      Griffin’s, to establish that it was common practice for his body shop to take

      long periods of time to complete non-priority repairs. Staten testified that

      Griffin does not give customers a time frame for completing repairs of the

      nature of the repairs at issue because such repairs are of the lowest priority and

      are completed as time permits. For example, Staten testified that another

      vehicle has been at the body shop “for probably over eight (8) years” without

      the repairs being completed. Tr. p. 51. Sulzberger testified that Griffin has had

      a vehicle that belongs to him in his shop “for three (3) years, four (4)” without

      completing the requested repairs. Tr. p. 72.


[8]   While Stephens testified that he does not believe that work has been done on

      the truck since mid-2012, Griffin’s own evidence supports an inference that

      Stephens could not have learned that the cause of action had accrued for quite

      some time after the parties entered into the agreement for Griffin to repair the

      truck. Griffin’s evidence supports an inference that it was not uncommon for

      him to take long periods of time to complete repairs of this nature. This fact,

      coupled with the fact that Griffin indicated that the two men spoke about the

      truck “‘bout two (2) years ago,” tr. p. 35, supports the small-claims court’s

      determination that the six-year statute of limitations had not expired.




      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1497 | December 11, 2019   Page 5 of 9
[9]    Further, while Griffin presented evidence suggesting that he informed Stephens

       at some point that he would no longer work on the truck and instructed

       Stephens to remove it from his body shop, Stephens disputes that he was ever

       instructed to remove the truck from Griffin’s body shop. Regardless, even if the

       instruction was given, the record does not support an inference that it was given

       more than six years prior to the initiation of the underlying lawsuit. The small-

       claims court did not abuse its discretion in finding that the case was not barred

       by the applicable six-year statute of limitations.


                             II. Evidence of an Oral Contract
[10]   Alternatively, Griffin argues that the record is devoid of evidence establishing

       that he and Stephens entered into an oral contract regarding the repairs to the

       truck.


                The existence of a contract is a question of law. The basic
                requirements of a contract are offer, acceptance, consideration,
                and a meeting of the minds of the contracting parties. For an oral
                contract to exist, parties have to agree to all terms of the contract.
                If a party cannot demonstrate agreement on one essential term of
                the contract, then there is no mutual assent and no contract is
                formed.


       Barrand v. Martin, 120 N.E.3d 565, 572 (Ind. Ct. App. 2019) (internal citations

       and quotation omitted), trans. denied.


[11]   Griffin argues that there could be no contract because there was no

       consideration.


       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1497 | December 11, 2019   Page 6 of 9
               The concept of consideration is oftentimes encapsulated by the
               phrase bargained for exchange. To constitute consideration,
               there must be a benefit accruing to the promisor or a detriment to
               the promisee. A benefit is a legal right given to the promisor to
               which the promisor would not otherwise be entitled. A
               detriment, on the other hand, is a legal right the promisee has
               forborne.


       DiMizio v. Romo, 756 N.E.2d 1018, 1022–23 (Ind. Ct. App. 2001) (internal

       citations and quotations omitted). “The doing of an act by one at the request of

       another which may be a detrimental inconvenience, however slight, to the party

       doing it or may be a benefit, however slight, to the party at whose request it is

       performed, is legal consideration for a promise by such requesting party.”

       Harrison-Floyd Farm Bureau Co-op Ass’n v. Reed, 546 N.E.2d 855, 857 (Ind. Ct.

       App. 1989). “A mere promise is sufficient as consideration if it is the result of a

       bargained for exchange.” Monarch Beverage Co. v. Ind. Dept. of State Revenue, 589
N.E.2d 1209, 1212 (Ind. Tax Ct. 1992). “[W]hether consideration exists is

       generally a question of law for the court.” Lily, Inc. v. Silco, LLC, 997 N.E.2d
1055, 1068 (Ind. Ct. App. 2013).


[12]   The small-claims court found that the parties had entered into an oral contract.

       Because we conclude that all of the basic requirements for a contract were

       encompassed in the parties’ agreement, we agree. The parties’ agreement

       satisfies the consideration requirement as it sets forth a bargained-for-exchange.

       Stephens and Griffin agreed on the essential terms of the contract, i.e., that

       Griffin would help Stephens purchase the truck from a website available to

       Griffin, Griffin would complete the necessary repairs, and, upon completion,

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1497 | December 11, 2019   Page 7 of 9
       Stephens would pay Griffin for the work completed. Stephens and Griffin

       exchanged promises to complete repair work in exchange for payment and for

       payment in exchange for the completed repairs. For some time, both parties

       acted in a manner consistent with this agreement, which was consistent with

       prior agreements entered into by Griffin and Stephens. Griffin himself also

       acknowledges that Stephens provided the funds to acquire both trucks as well as

       additional funds, which Griffin used to procure parts for the truck.


            III. Denial of Compensation Requested in Griffin’s
                              Counterclaim
[13]   Griffin also contends that the small-claims court abused its discretion in

       denying the requests for compensation set forth in his counterclaim against

       Stephens. In this counterclaim, Griffin sought $45 per day in storage fees for

       the truck and the spare parts truck, which have remained in his shop since they

       were purchased. While Griffin suggests that Stephens could have removed the

       trucks from his body shop, he acknowledged that both the truck and the spare

       parts truck are titled in his name. Given this fact, we are unpersuaded by

       Griffin’s suggestion that Stephens simply could have removed the trucks at any

       time. Griffin also sought $2774.41 for work that he claimed to have completed

       on the truck, indicating that the repairs were “three-quarters” completed. Tr. p.

       41. While Griffin acknowledges that he agreed to fix the truck, he also

       indicated that he is “a busy man and [has not] had time in seven (7) years” to

       complete the necessary work. Tr. p. 34. The small-claims court found that “As

       [Griffin] failed to sign over the titles to the truck and thereby relinquish

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1497 | December 11, 2019   Page 8 of 9
       ownership to [Stephens], [Griffin] now owns both trucks and any repairs have

       been made to vehicles he now owns.” Appellant’s Br. p. 23. We cannot say

       that the small-claims court abused its discretion in denying Griffin’s

       counterclaim requests.


[14]   The judgment of the small-claims court is affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1497 | December 11, 2019   Page 9 of 9